Citation Nr: 0420546	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-17 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred in conjunction with cervical spine 
surgery performed on October 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The veteran served on active duty from October 1973 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Boise, Idaho.


FINDINGS OF FACT

1.  Service connection is in effect for several disabilities, 
including various manifestations affecting the cervical 
spine.

2.  The veteran incurred medical expenses for private 
treatment rendered on October 4, 2002, in conjunction with 
surgery on the cervical spine performed by Dr. Z.  

3.  VA payment or reimbursement for the costs of the private 
medical care provided in conjunction with the October 4, 
2002, surgery was not authorized prior to the veteran's 
undergoing that treatment, and, in fact, was specifically 
denied.

4.  The evidence shows that the private medical treatment 
received by the veteran in conjunction with his October 4, 
2002, surgery on the cervical spine did not involve treatment 
of a medical emergency.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred in conjunction with the 
October 4, 2002, surgery on the cervical spine, reimbursement 
for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 
2002); 38 C.F.R. § 17.52, 17.54 (2003).

2.  Payment or reimbursement of unauthorized medical expenses 
incurred in conjunction with the October 4, 2002, surgery on 
the cervical spine is precluded as a matter of law.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.120, (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  
Although the Secretary has issued implementing regulations 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
will assume that the notice requirements of the VCAA are 
applicable to this appeal.  We are aware that in Pelegrini, 
cited above, the U.S. Court of Appeals for Veterans Claims 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter to the extent they 
are applicable, as discussed below.

The Board has carefully reviewed the evidence of record to 
ascertain whether remand or other development is necessary in 
order to assure compliance with the new legislation.  The 
Board notes that the development of the evidence appears to 
be complete, especially in view of the fact that, unlike many 
questions subject to appellate review, the issue of whether 
the veteran is entitled to reimbursement or payment of 
medical expenses, by its very nature, has an extremely narrow 
focus.  The October 2002 Statement of the Case (SOC) set 
forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.  The VAMC has 
obtained the supporting medical evidence relating to the 
treatment in question, and the veteran has not submitted or 
made reference to any additional records which would tend to 
substantiate his claim.

The Board's over-riding concern is that there be no prejudice 
to the veteran in proceeding with a final decision in this 
case.  In the present case, the veteran has been informed in 
the SOC of the factual circumstances necessary to 
substantiate his claim, and the VAMC has obtained records 
pertinent to his claim.  This evidence was duly considered by 
the VAMC.  Therefore, the Board finds that no useful purpose 
would be served by remanding this case for more evidentiary 
or procedural development as such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Contentions/Factual Background

The most recent rating action of record dated in September 
2002 reflects that the veteran's service-connected 
disabilities include:  right forearm and hand weakness, with 
atrophy of the hypothenar eminence of the dominant hand, 
currently assigned a 40 percent evaluation; bilateral 
temporo-mandibular joint (TMJ) dysfunction with neck pain and 
limited motion, assigned a 20 percent evaluation; 
degenerative joint disease of the cervical spine associated 
with bilateral TMJ dysfunction with neck pain and limited 
motion, rated at 20 percent; decreased sensation in C6 (6th 
cervical nerve) distribution, associated with degenerative 
joint disease of the cervical spine, assigned a 20 percent 
evaluation; and tinnitus, assigned a 10 percent evaluation.  
The combined evaluation assigned for the veteran's service-
connected disabilities is 70 percent. 

In March and April 2002, the veteran consulted a VA physician 
regarding symptoms such as pain and radiculopathy related to 
his disability of the cervical spine.  Treatment options, 
including surgery, were discussed. 

In April 2002, the veteran was seen by a private doctor in 
Boise, Idaho, Dr. Z, for a neurosurgical consultation.  At 
that time his primary symptoms involved pain and weakness in 
the right arm.  A CT (computerized tomography) scan 
identified disk abnormalities from C3-C7.  The doctor 
recommended further evaluation with CT scan, and the 
possibility of surgical intervention.  

In June 2002, the veteran submitted a statement indicating 
that both a VA and private doctor (Dr. Z) had recommended 
cervical surgery.  It was noted that a request to the VA 
Chief of Staff (COS) for the local consultation with Dr. Z 
had been denied, and the veteran had then obtained the 
opinion at his own expense.  The veteran stated that his 
representative informed him that he should qualify to have 
the surgery performed locally, at Government expense, due to 
the travel distance and geographic inaccessibility of 
potential VA surgery.  The veteran also noted a recent 
history of cardiac symptoms and treatment for heart disease.  
The veteran requested that the VA contract with Dr. Z to 
perform his cervical surgery locally.  

In September 2002, the veteran consulted with two private 
doctors (Dr. T and Dr. Z) in Boise, Idaho, due to his 
symptoms of cervical radicular pain.  A statement from the 
doctors noted that MRI (magnetic resonance imaging) and CT 
scanning showed neural foraminal narrowing at C5-6, with 
osteophytic formation narrowing at C5-6, and with osteophytic 
formation and moderate disk protrusion.  The testing also 
showed osteophytic formation and disk extrusion.  The 
statement indicated that the veteran had decided to proceed 
with surgical intervention in the private sector, as he had 
discussed with Dr. Z in April 2000, as opposed to having the 
procedure performed by VA personnel in a VA facility.

In September 2002, the VAMC denied the veteran's request for 
a contract for inpatient care at a private hospital for the 
veteran to have his surgery performed by Dr. Z.  The October 
2002 SOC further explained the denial indicating that:  (1) 
VA facilities were feasibly and geographically accessible; 
and (2) veterans who seek care at non-VA facilities cannot 
obligate VA to pay for the treatment received.  The RO also 
explained that:  (3) even though the Boise VAMC had no 
neurosurgical services available, VA does have resources for 
these services through the Palo Alto, California, VAMC.  It 
was further noted that the Boise VAMC had previously sent 
numerous veterans to the Palo Alto facility for the type of 
surgery the veteran required and that therefore, the 
veteran's case was no different or more emergent then other 
such cases, and he could have received travel and treatment 
through the Palo Alto VAMC.  

In a letter to his representative dated in September 2002, 
the veteran noted that the Boise, Idaho, VAMC had denied his 
request to have the neurosurgery performed there, but in 
spite of this, he had chosen to have the surgery performed 
privately in Boise, by Dr. Z, in October 2002.  He requested 
that an appeal be filed to the Board.

In the veteran's October 2002 notice of disagreement, filed 
on his behalf by his representative, it was asserted that the 
provisions of 38 C.F.R. §§ 17.52 and 17.53 had been 
satisfied, and that the veteran did not believe that surgery 
on his cervical spine at the VAMC in Palo Alto, California, 
was economically feasible or geographically accessible.  

In a lengthy presentation of his position, attached to his 
November 2002 substantive appeal, the veteran stated that the 
neurosurgeons who had provided consultations involving his 
surgery did not indicate that the procedure was elective, and 
told him it was imperative to have the surgery, as his 
condition would worsen without it.  The veteran mentioned 
that the distance from Boise, Idaho, to the VAMC in Palo Alto 
was approximately 600 miles.  He also addressed concerns 
involving other medical problems and follow-up care in 
conjunction with his rejection of VA treatment for his 
cervical spine at the medical center in Palo Alto.  

III.  Pertinent Law and Regulations and Analysis

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2003) (formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2003) (formerly 38 C.F.R. § 17.50d). See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also the VA General 
Counsel opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.")  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission, per 38 C.F.R. § 
17.54.

As the facts indicate, the veteran did request that VA 
contract with Dr. Z to have the surgery of the cervical spine 
performed locally, at VA expense.  That request was denied in 
September 2002.  Accordingly, it is clear that the veteran 
was denied prior authorization for payment of the private 
medical expenses in question.  Section 1703 of Title 38, 
United States Code, expressly authorizes the Secretary to 
contract for non-VA hospital care, and the Secretary has 
delegated that authority to the Under Secretary for Health in 
38 C.F.R. § 2.6(a).  The Under Secretary for Health has in 
turn delegated the authority to VA medical center and VA 
clinic Directors.  VHA Manual M-1, Part I, Chapter 21, 
paragraph 21.08 (Jan. 12, 1995).  In this case, the veteran 
does not contend that VA ever authorized payment of the 
private medical expenses which he incurred in October 2002.  

Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), specifies that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA or other approved Government facility. 38 C.F.R. § 
17.52(a)(3).  However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  See 
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, it 
appears that the veteran was not receiving medical services 
in a VA facility immediately prior to being admitted to the 
private facility in question.

Accordingly, the veteran is not entitled to reimbursement 
under 38 U.S.C.A. § 1703.  Under that section of the statute, 
VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C. § 1703(a)(1)-(8).  However, 
as noted above, in this case there was no establishment of 
any "contract" between VA and the private facilities used 
by the veteran, or the individual(s) who provided medical 
care.

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C.A. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (emphasis 
added by the Court).  In any case where reimbursement would 
be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services."  38 U.S.C.A. § 1728(b) (West 2002).

Such reimbursement is available only "where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service- connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . .; and (3) [VA] or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical."  38 U.S.C.A. § 
1728(a) (emphasis added); 38 C.F.R. § 17.120 (2003) (formerly 
38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").

The provisions of 38 C.F.R. § 17.53, also potentially for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2003).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2003).

Documents in the record on appeal reflect that, at the time 
of the private hospitalization in October 2002, the veteran 
was service-connected for various manifestations of a 
disability affecting the cervical spine.  Thus, the private 
treatment at issue here did involve the veteran's service-
connected disability.  See 38 C.F.R. § 17.120(a)(1).

But, the criteria for reimbursement or payment of the 
expenses at issue - that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health - have not 
been met.  The Court has defined an emergency as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (quoting Webster's New World Dictionary 
444 (3d ed. 1988)).

In this case, the appellant was initially seen for 
neurosurgical consultation for his disability of the cervical 
spine in March 2002, and was seen for additional 
consultations between April and September 2002.  Surgery was 
performed in early October 2002.  It is clear that his 
decision to have surgery was considered in March and April 
2002, and the veteran's decision to have surgery performed by 
a private doctor was not related to VA personnel until June 
2002.  In essence, the veteran's surgery could have been 
performed prior to October 2002 or subsequent thereto, as 
there is no indication that the veteran's cervical spine 
disability/surgery was emergent to the extent that it 
required immediate medical attention or was of such a nature 
that "delay would have been hazardous to the veteran's life 
or health."  

Moreover, when, as here, the veteran obtained treatment from 
a private source, even after he was denied authorization for 
payment of that care, for what ultimately amounts to a 
preference for being treated at that facility, instead of at 
the VAMC in Palo Alto, CA, there is no legal authority for VA 
to in turn pay for that private treatment once it occurs.  
See 38 C.F.R. § 17.130 (no reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities).  The veteran obviously 
has the right to receive treatment anywhere he pleases, but 
if, as here, he elects to go the private route instead of 
through VA's system, which is very specifically funded by 
congressional appropriations, then VA cannot in turn be held 
responsible for the resulting medical expenses that he 
incurs.

Inasmuch as the claim must be denied by virtue of failing to 
show that the treatment at issue was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, the Board need not address the matter of 
the feasibility and availability of a VAMC to provide the 
treatment at issue.  As the evidence does not show that the 
private hospital treatment was for a medical emergency, the 
Board must find that the appellant has not met the legal 
criteria necessary for payment or reimbursement of 
unauthorized medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  In summary, the Board finds that the evidence 
fails to satisfy at least one of the three criteria listed in 
38 U.S.C.A. § 1728(a).  For these reasons, the Board finds 
that the requirements for reimbursement of unauthorized 
medical expenses for private treatment on October 4, 2002 are 
not met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

While the Board is sympathetic toward the veteran's concerns, 
it is bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by the Secretary 
of Veterans Affairs.  38 C.F.R. § 7104(c).  Moreover, the 
Board is bound by the law, and is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

As the threshold legal requirements have not been met, the 
claim lacks legal merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred in conjunction with cervical spine 
surgery performed on October 4, 2002, is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



